United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1908
Issued: May 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 29, 2016 appellant, through counsel, filed a timely appeal from a June 30,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has established more than nine percent permanent
impairment of the right upper extremity, for which she previously received a schedule award.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argues there is an unresolved conflict in the medical opinion evidence.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts of the case as presented in the
prior decisions are incorporated herein by reference. The relevant facts are as follows.
On March 16, 2003 appellant, then a 51-year-old clerk, filed an occupational disease
claim (Form CA-2) alleging that on February 3, 2003 she first realized her carpal tunnel
syndrome was due to continuous typing. OWCP accepted the claim for right carpal tunnel
syndrome. Appellant received compensation on the supplemental rolls from February 4 to
27, 2003. OWCP subsequently expanded the acceptance of the claim to include right ulnar nerve
compression. Appellant underwent neurolysis of the right wrist medial and ulnar nerves on
July 15, 2005.4
Appellant filed a claim for a schedule award (Form CA-7) and submitted an impairment
evaluation dated September 13, 2011 from Dr. Arthur Becan, an orthopedic surgeon, who noted
appellant’s employment and medical history. He noted that electromyogram (EMG) testing
dated February 22, 2003 and October 14, 2004 showed abnormalities in the carpal tunnel.
Dr. Becan diagnosed right carpal tunnel syndrome, status post right carpal tunnel release, right
elbow ulnar neuropathy, and status post right wrist ulnar nerve neurolysis. On physical
examination he noted a positive Tinel’s sign along the right elbow ulnar nerve, restricted right
elbow range of motion, pain on flexion and extension, right wrist palmar tenderness, positive
right wrist Tinel’s and Phalen’s signs, restricted right wrist range of motion, and pain on palmar
flexion, ulnar deviation, and dorsiflexion. Dr. Becan determined that appellant had a
QuickDASH disability/symptom score of 79 percent. Using the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), he concluded that
appellant had 11 percent right upper extremity permanent impairment. Using Table 15-23,5
3

Docket No. 10-2399 (issued September 28, 2011), denying petition for reconsideration (issued May 25, 2012).
The Board also issued an order denying appellant’s request for an oral argument under Docket No. 10-2399 on
May 25, 2012. Docket No. 15-0318 (issued September 8, 2015).
4

On July 27, 2006 appellant alleged a recurrence of disability (Form CA-2a) commencing July 5, 2006. OWCP
accepted this notice of recurrence of disability by decision dated October 16, 2006. Appellant received
compensation on the supplemental rolls from July 5, 2006 until May 12, 2007. She thereafter received
compensation on the periodic rolls from May 13, 2007 until September 27, 2008. Appellant returned to work in a
full-time limited-duty position on October 3, 2008. She again alleged a recurrence of disability commencing
October 23, 2008. OWCP denied this recurrence claim on April 9, 2009. Following further development, including
referral to an impartial medical examiner, OWCP again denied this recurrence claim on December 2, 2009. On
September 27, 2010 appellant filed an appeal to the Board. On September 28, 2011 the Board remanded this case
for OWCP to clarify the selection of the impartial medical examiner. Docket No. 10-2399, (issued
September 28, 2011). OWCP thereafter terminated appellant’s compensation benefits effective February 6, 2013.
On November 25, 2014 appellant filed an appeal to the Board. On September 8, 2015 the Board affirmed the
termination of appellant’s compensation benefits, however the Board found that the case was not in posture for
decision as to whether appellant had continuing residuals or disability causally related to the accepted injury. Docket
No. 15-0318 (issued September 8, 2015). On January 30, 2017 OWCP found that appellant had not established
continuing residuals or disability. This decision is not the subject of the current appeal.
5

A.M.A., Guides 449, Table 15-23

2

Dr. Becan assigned a grade modifier of 3 for test findings, a grade modifier of 3 for history, a
grade modifier of 3 for physical examination findings based on decreased pinch, which totaled 9,
averaged 3 and resulted in an eight percent right upper extremity permanent impairment. He
noted using Table 15-7.6 Her QuickDASH score was 79 for functional history which resulted in
eight percent right upper extremity permanent impairment. Next, Dr. Becan used Table 15-237
to determine the impairment rating for appellant’s right elbow ulnar nerve entrapment
neuropathy. He assigned a grade modifier of 1 for test findings, a grade modifier of 3 for
history, and a grade modifier of 2 for physical examination findings of decreased sensory. Using
the QuickDASH score of 79 percent in functional history increased the impairment to 6 percent,
which was decreased by 50 percent due to the second compression neuropathy, resulting in a
total of 3 percent permanent impairment. Combining the impairment for the right wrist median
nerve entrapment neuropathy and right elbow ulnar nerve entrapment neuropathy resulted in a
total of 11 percent right upper extremity impairment.
By letter dated August 9, 2012, OWCP requested that Dr. John R. Donahue, a Boardcertified orthopedic surgeon and independent medical examiner, to assess appellant’s right upper
extremity permanent impairment using the sixth edition of the A.M.A., Guides.
In a September 17, 2012 report, Dr. Donahue detailed the reports and objective tests he
reviewed. Appellant’s physical examination revealed negative elbow Tinel’s sign; negative
bilateral Spurling’s test; normal pinch strength; normal wrist and elbow extension, abduction,
adduction, and flexion; no evidence of thenar eminence weakness; full bilateral shoulders, wrist,
elbows, and hand range of motion without pain; normal strength and stability; and unremarkable
reflex, motor, and sensory examination although appellant complained of variable right arm
tingling. He further observed that the physical examination revealed no evidence supporting any
ongoing ulnar nerve compression or carpal tunnel syndrome and that she could return to her
regular duty without restrictions.
By decision dated October 1, 2012, based on Dr. Donahue’s report, OWCP denied
appellant’s claim for a schedule award as there was no evidence of any permanent impairment
due to the accepted conditions.
By letter dated October 4, 2012, counsel requested an oral hearing before an OWCP
hearing representative, which was held on January 30, 2013.
Subsequent to the hearing appellant submitted a December 11, 2012 report from
Dr. Stanton A. Bree, an examining osteopath and Board-certified physiatrist, and a February 11,
2013 report from Dr. Scott Fried, a treating Board-certified osteopathic orthopedic surgeon.
In a December 11, 2012 report, Dr. Bree noted that he had examined appellant on that
day and had conducted motor and sensory conduction studies, as well as an EMG examination.
Based on these studies, he diagnosed mild right wrist median neuropathy, moderate left wrist
neuropathy, and mild right C5 radiculopathy. A motor conduction study revealed right median
6

Id. at 406, Table 15-7.

7

Supra note 5.

3

nerve prolonged distal latency, normal conduction velocity and normal amplitude, and right ulnar
nerve above and below the elbow normal amplitude, distal latency, and conduction velocity. A
sensory examination revealed normal right ulnar nerve latency and amplitude.
In a February 11, 2013 report, Dr. Fried noted the history of appellant’s employment
injury, her work history, and the medical care she had received. He disagreed with
Dr. Donahue’s opinion as his report did not contain any documentation that “standard neurologic
testing for carpal tunnel or brachial plexus involvement in either upper extremity” was
performed. Dr. Fried diagnosed bilateral flexor tenosynovitits, bilateral radial neuropathy at the
radial tunnel, brachial plexitis, carpal tunnel median neuropathy due to work activities, and right
Raynaud’s versus White hand syndrome. He related that objective testing in the form of EMG
examination and nerve conduction studies showed that appellant continued to have residuals of
right carpal tunnel syndrome as well as “[p]roximal involvement at the brachial plexus” and
radial and ulnar nerve involvement.
By decision dated May 30, 2013, an OWCP hearing representative set aside the
October 1, 2012 decision denying appellant’s claim for a schedule award. He found further
development of the medical evidence was required.
By letter dated September 13, 2013, OWCP requested Dr. Donahue provide a
supplemental report following review of the new evidence of record.
In a supplemental report dated October 3, 2013, Dr. Donahue, based on a review of a
December 11, 2012 EMG report by Dr. Bree, and a February 11, 2013 report from Dr. Fried,
reiterated his conclusion that appellant had no residuals or disability due to her accepted
conditions. He noted that he had “inadvertently left out the negative Tinel’s and Phalen’s sign”
on the examination of appellant’s right wrist. Dr. Donahue related that he found no evidence of
carpal tunnel syndrome either clinically or objectively and that the condition had been surgically
corrected. He found no permanent impairment using the A.M.A., Guides.
In a November 12, 2013 report, OWCP’s medical adviser reviewed the evidence relevant
to appellant’s schedule award claim. He noted that “[m]ultiple EMG studies have demonstrated
significant distal latencies in the carpal tunnel” including the most recent study of
December 11, 2012.” Based on review of this objective evidence, the medical adviser opined
that there was “definite abnormality in regard to the EMG study.” He disagreed with
Dr. Donahue’s finding that there was no permanent impairment. Using Dr. Becan’s examination
findings and the A.M.A, Guides, he determined that appellant had nine percent right upper
extremity permanent impairment. The medical adviser determined the date of maximum medical
improvement (MMI) was September 11, 2011, the date of Dr. Becan’s report.
By decision dated November 26, 2013, OWCP granted appellant a schedule award for
nine percent permanent impairment of the right upper extremity.
By letter dated December 3, 2013, counsel requested an oral hearing before an OWCP
hearing representative. A hearing was held on May 22, 2014.
By decision dated August 21, 2014, OWCP’s hearing representative set aside the
November 26, 2013 schedule award determination. She found that Dr. Donahue’s report was
4

insufficient to determine appellant’s impairment rating as it failed to correctly apply the A.M.A.,
Guides. The hearing representative found that as OWCP had undertaken development of the
evidence by referral to a second opinion physician that it had an obligation to secure a report
resolving the issue in question. As Dr. Donohue’s reports were insufficient to resolve the issue
of appellant’s impairment, OWCP should have referred appellant for another second opinion
evaluation. The hearing representative then remanded the case to OWCP for referral to a proper
specialist to make an impairment determination using the sixth edition of the A.M.A., Guides.
On July 28, 2015 OWCP referred appellant for a second opinion evaluation with Dr. F.
Draper, Jr., a Board-certified orthopedic surgeon, for a determination of appellant’s right upper
extremity impairment.
In an August 13, 2015 report, Dr. Draper noted appellant’s medical history. He related
that examination of her right elbow revealed flexion of 150 degrees, elbow extension lag of 0
degrees, forearm supination of 85 degrees, and forearm pronation was 80 degrees. Physical
examination findings for right wrist revealed extension of 60 degrees, flexion of 60 degrees,
ulnar deviation of 40 degrees, and radial deviation of 30 degrees. The fingers of the right hand
showed range of motion for the distal interphalangeal joint for the index, middle, ring, and little
finger of 70 degrees, range of motion for the proximal interphalangeal joint for the index,
middle, ring, and little finger of 100 degrees, and the range of motion for the
metacarpophalangeal joint for the index, middle, ring, and little finger of 90 degrees. Dr. Draper
noted a slight positive Tinel’s sign over the right elbow ulnar nerve and a negative Tinel’s sign
over the right wrist ulnar nerve and right elbow median nerve, and grip strength was +5.5 for the
right hand. He related that appellant had normal light touch at the tip of the right index and little
finger. Dr. Draper explained that her diagnoses included right carpal tunnel syndrome, status
post 2005 right carpal tunnel release, and mild right elbow ulnar nerve entrapment syndrome.
He calculated appellant’s impairment rating for right bilateral carpal tunnel syndrome and right
ulnar nerve entrapment syndrome under Table 15-2,8 of the A.M.A., Guides for peripheral nerve
impairment. Using the table for right median nerve, he noted a grade modifier for test findings
of 1, a grade modifier for physical examination of 2 and a grade modifier for history of 2 for a
total of 5 which he divided by 3 to arrive at 1.66 or four percent impairment for grade 1.
Dr. Draper then calculated appellant’s impairment for right ulnar nerve and noted a grade
modifier for test findings of 0, a grade modifier for physical examination of 0 and a grade
modifier for history of 1 for a total of 1 which he divided by 3 to arrive at 0.33 or 0 percent for a
grade 0. Lastly, Dr. Draper combined the impairment ratings for the right median nerve and
right ulnar nerve to arrive at a total four percent right upper extremity permanent impairment.
Dr. Draper, in a supplemental report dated November 9, 2015, determined the date of
MMI to be July 15, 2006, which he noted was one year following right carpal tunnel release
surgery on July 15, 2005.
By decision dated December 17, 2015, OWCP denied appellant’s request for an
additional schedule award.

8

Supra note 5 at Table 15-2.

5

By letter dated December 29, 2015, counsel requested an oral hearing before an OWCP
hearing representative. This hearing was held on April 11/2016.
By decision dated June 30, 2016, an OWCP hearing representative affirmed the
December 17, 2015 decision denying appellant’s claim for an additional schedule award. The
hearing representative found the weight of the medical opinion evidence rested with Dr. Draper’s
August 13, 2015 report.
LEGAL PRECEDENT
Under section 8107 of FECA9 and section 10.404 of the implementing federal
regulations,10 schedule awards are payable for permanent impairment of specified body
members, functions, or organs. FECA, however, does not specify the manner in which the
percentage of impairment shall be determined. For consistent results and to ensure equal justice
under the law for all claimants, good administrative practice necessitates the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
has been adopted by the implementing regulations as the appropriate standard for evaluating
schedule losses.11
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).12 Under the sixth edition, the evaluator identifies the impairment class for the
Class of Diagnosis (CDX) condition, which is then adjusted by grade modifiers based on
Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).13
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).14
The A.M.A., Guides notes that, when impairment results strictly from a peripheral nerve
lesion, no other rating method is applied to this section (15.4 Peripheral Nerve Impairments) to
avoid duplication or unwarranted increases in the impairment estimation.15
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and

9

5 U.S.C. § 8107.

10

20 C.F.R. § 10.404.

11

D.J., 59 ECAB 620 2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

12

A.M.A., Guides 3 (6th ed., 2009), section 1.3, The International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
13

Id. at 383-419.

14

Id. at 411.

15

A.M.A., Guides 423 (note that peripheral nerve impairment may be combined with diagnosis-based
impairments (DBI) at the upper extremity as long as the DBI does not encompass the nerve impairment. Id. at 419.

6

percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.16
ANALYSIS
OWCP accepted that appellant sustained right carpal tunnel syndrome and right ulnar
nerve compression. On December 15, 2011 appellant filed a claim for a schedule award. By
decision dated November 26, 2013, OWCP granted appellant a schedule award for nine percent
right upper extremity permanent impairment with September 13, 2011 as the date of MMI. By
decision dated August 21, 2014, the hearing representative set aside the November 26, 2013
schedule award determination and remanded the case for referral to a proper specialist to make
an impairment determination using the sixth edition of the A.M.A., Guides. On remand, OWCP
referred appellant to Dr. Draper for a second opinion evaluation. Dr. Draper diagnosed right
carpal tunnel syndrome, status post 2005 right carpal tunnel release, and mild right elbow ulnar
nerve entrapment syndrome. He reviewed the medical and evidence and provided examination
findings. Dr. Draper applied the A.M.A., Guides and concluded that appellant had four percent
right upper extremity impairment due to her accepted right carpal tunnel and right elbow ulnar
nerve entrapment syndrome and that the date of MMI was July 15, 2006. By decision dated
December 17, 2015, OWCP denied appellant’s request for an additional schedule award based
on Dr. Draper’s report, which was affirmed by a hearing representative on June 30, 2016.
After OWCP received the report from Dr. Draper, if the claims examiner determined that
the case was in posture for a schedule award determination, the case should have been referred to
a DMA for review. OWCP’s procedures specifically provide: “The [c]laims [e]xaminer (CE)
will ask the [d]istrict [m]edical [a]dviser (DMA) to evaluate a case when it appears to be in
posture for schedule award determination. The DMA is responsible for reviewing the file,
particularly the medical report on which the award is to be based, and then calculating the
award.”17
On appeal counsel contends there is a discrepancy in the medical opinion evidence
regarding appellant’s impairment rating between Dr. Becan, appellant’s examining physician,
and Dr. Draper, a second opinion physician. The Board notes that Dr. Becan in his
September 13, 2011 report found that appellant had 11 percent permanent impairment of the
right upper extremity. In assessing appellant’s impairment for right carpal tunnel syndrome,
Dr. Becan assigned grade modifiers of 3, for test findings, history, and physical examination
findings. While assessing appellant’s ulnar nerve entrapment neuropathy he assigned a grade
modifier of 1 for test results, a grade modifier of 3 for history, and a grade modifier of 2 for
physical examination findings. Based upon Dr. Becan’s findings OWCP’s medical adviser
found in his November 12, 2013 report that appellant had nine percent permanent impairment of
the right upper extremity. OWCP thereafter granted appellant a schedule award for nine percent
permanent impairment of the right upper extremity. Dr. Draper, however, concluded in his
16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).
17

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3 (January 2010).

7

August 13, 2015 report that appellant only had four percent permanent impairment of the right
upper extremity. He evaluated appellant’s impairment under the Tables for right median and
right ulnar nerve. Dr. Draper assigned grade modifiers lower than those of Dr. Becan. For
example, in rating appellant’s right ulnar nerve impairment he assigned a grade modifier of 0 for
test findings, a grade modifier of 0 for physical examination and a grade modifier of 1 for
history. Dr. Draper, however, related that appellant had reached MMI in 2006, years prior to
Dr. Becan’s evaluation.
Reinforcing the requirement for DMA review of a schedule award claim, OWCP
procedures also provide that, after obtaining all necessary medical evidence, the file should be
routed to an OWCP medical adviser for an opinion concerning the percentage of impairment
using the A.M.A., Guides.18 OWCP accepted Dr. Draper’s examination findings in denying
appellant’s request for an additional schedule award. Dr. Draper’s examination findings suggest
that appellant’s condition may have improved since Dr. Becan’s evaluation, if OWCP believed
that all necessary medical evidence was now of record, it was incumbent on the claims examiner
to request that OWCP’s medical adviser review the record. The facts of this case remain unclear
as to whether appellant’s condition improved after 2011, or if MMI occurred in 2006.
Dr. Draper’s report was not forwarded to an OWCP medical adviser for review and thus
it did not comply with its procedures. For this reason, the Board will set aside the June 30, 2016
decision and remand the case to OWCP. On remand, OWCP should have a medical adviser
evaluate Dr. Draper’s August 13 and November 9, 2015 reports and provide an opinion
concerning the extent of appellant’s impairment in accordance with the A.M.A., Guides. After
such further development as may be necessary, it shall render a de novo decision.
CONCLUSION
The Board finds this case not in posture for decision.

18

See Federal (FECA) Procedure Manual, supra note 16 at Chapter 2.808.6(f) (February 2013); C.K., Docket No.
09-2371 (issued August 18, 2010); M.R., Docket No. 13-1279 (issued December 5, 2013); C.K., Docket No. 092371 (issued August 18, 2010); Frantz Ghassan, 57 ECAB 349 (2006).

8

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 30, 2016 is set aside and the case is remanded for further
proceedings consistent with this opinion of the Board.
Issued: May 22, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

